DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axelson US Patent 3315400.

With respect to claim 18, Axelson discloses a fishing pole system comprising 
a fishing pole (10), and 
a load-reduction device (22, 19) attached along an exterior portion (exterior of 10) of a longitudinal axis of the fishing pole, wherein the load-reduction device comprises: 
at least two wheels (39 at one position at 18 in Figure 4 and 39 at another position along the fish pole 10 at 21), 
a longitudinal fixation component (22) fixed on the exterior portion of the fishing pole, and 
at least two wheel connection components (47, 48 and housing of 21) extending in a direction perpendicular to the longitudinal axis of the fishing pole, 
wherein the at least two wheels (39 at different positions) are each in a fixed longitudinal offset position relative to each other along a center line (center line parallel to longitudinal axis of pole) of the 

20. (Original) The fishing pole system of claim 18, wherein the operation of the fishing pole system requires less force than is needed to operate an equivalent fishing pole system (increases the mechanical advantage of the system) in the absence of the load-reduction device.

21. (New) The fishing pole system of claim 18 wherein the fishing line is in an arc of contact of from about 40% to about 60% (when the rod is extremely bent to allow 40% of the line on the wheel) to each of the wheels of the load-reduction device.

22. (New) The fishing pole system of claim 18, wherein the fishing line reverses a direction of feed as it passes through the arc of contact of each of the at least two wheels (line can reverse as it is wind).

23. (New) The fishing pole system of claim 18, wherein each of the at least two wheels are connected to the fixed longitudinal fixation component by its own separate connecting element (separate connecting elements of the housing of 21 and 47 of 18).

24. (New) The fishing pole system of claim 22, wherein each of the separate connecting elements are in the shape of a post or a column (columns of housing 21 and of 18).


Response to Arguments
Applicant’s arguments with respect to claim(s) 18, 20-24 have been considered but are moot because the new ground of rejection does not rely on any of the new interpretations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654